   Case: 2:20-cv-00074-JMB Doc. #: 3 Filed: 12/04/20 Page: 1 of 1 PageID #: 12




                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF MISSOURI
                                    NORTHERN DIVISION

 AARON HASSAN JOHNSON-BEY,                        )
                                                  )
                 Petitioner,                      )
                                                  )
            v.                                    )          No. 2:20-CV-74 JMB
                                                  )
 DAN REDINGTON,                                   )
                                                  )
                 Respondent.                      )

                                 MEMORANDUM AND ORDER

       This matter is before the Court on petitioner’s pro se petition for writ of habeas corpus.

The petition is defective because petitioner did not use the Court’s form, see Local Rule 2.06(A),

and because petitioner did not pay the $5 filing fee or file a motion for leave to proceed in forma

pauperis.

       Accordingly,

       IT IS HEREBY ORDERED that the Clerk is directed to send petitioner both a motion for

leave to proceed in forma pauperis form and a § 2254 form.

       IT IS FURTHER ORDERED that, no later than twenty-eight (28) days from this Order,

petitioner must either pay the $5 filing fee or file a motion for leave to proceed in forma pauperis.

       IT IS FURTHER ORDERED that petitioner must fill out the § 2254 form and return it

to the Court within twenty-eight (28) days of the date of this Order. If petitioner fails to comply

with this Order, the Court may dismiss this action without further proceedings.

       Dated this 4th day of December, 2020.


                                                  /s/ John M. Bodenhausen
                                                  JOHN M. BODENHAUSEN
                                                  UNITED STATES MAGISTRATE JUDGE
